Order entered August 26, 2014




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-14-00853-CV

         CRAIG S. PITTMAN AND KELLY KONCAK PITTMAN, Appellant

                                              V.

             FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                    On Appeal from the 193rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-14-00396

                                         ORDER
      Based on the Court’s opinion of this date, appellants’ motion to extend time to file brief

is DENIED.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE